Case 1:17-cv-01657-SAG Document 123-9 Filed 04/09/21 Page 1 of 6

EXHIBIT 7
Case 1:17-cv-01657-SAG Document 123-9 Filed 04/09/21 Page 2 of 6

 

 

In The Matter Of:
CHAE BROTHERS, LIMITED LIABILITY COMPANY, ET AL. v.
MAYOR AND CITY COUNCIL OF BALTIMORE, ET AL.

 

CHIEF MELISSA HYATT
December 2, 2020
ORIGINAL TRANSCRIPT

 

CourtScribes, Inc.

"Delivering More For Less"
(833) 727-4237
info@courtscribes.com

www.courtscribes.com

 

 

 
16.

17
18
19
20
21
22

23 |

24
29

Case 1:17-cv-01657-SAG Document 123-9 Filed 04/09/21 Page 3 of 6

ORIGINAL TRANSCRIPT

IN THE UNITED STATES DISTRICT COURT FOR THE

DISTRICT OF MARYLAND

NORTHERN DIVISION
CIVIL ACTION NO.:

1:17-CV-01657-SAG

CHAE BROTHERS, LIMITED LIABILITY COMPANY

D/B/A FIRESIDE NORTH LIQUORS, ET AL.,

PLAINTIFF,

VS.

MAYOR AND CITY COUNCIL OF BALTIMORE, ET AL.,

DEFENDANTS.

/

 

VIDEOTAPED DEPOSITION OF CHIEF MELISSA HYATT

DATE:
REPORTER:
PLACE:

DECEMBER 2, 2020
GERVEL WATTS

700 EAST JOPPA AVENUE
BALTIMORE, MARYLAND
Oo CO SO HD OO Be WH KR Fr

NM BM BR B&D Re RR eh ee eH ie ee
Oo of WY NH F OD WwW DO Hs HR OF BW WH BD fF OC

Case 1:17-cv-01657-SAG Document 123-9 Filed 04/09/21 Page 4 of 6

ORIGINAL TRANSCRIPT

passed?

A I ~- I honestly, you know, unfortunately, it's
-- it's been a really long time and I don't remember any
details.

QO Sure. You referred to unified command before
as kind of a coordinating vehicle for different agencies
or departments within the city. You mentioned
Department of Health, fire department, police
department. Was unified command also used for outside
jurisdictions to the extent that mutual aid was
provided?

A Yes, so when we had mutual aid in Baltimore
City, part of that -- that coordinating entity was --
was through unified command, was through this -- this
same ICS structure.

0 Okay. And do you recall, again, we provided
some context points, right? Arrests, passing, April
25th, April 27th. Do you recall when in that timeline
mutual aid started coming in?

A I'm going to struggle a little bit with -- I
remember certain pieces, so I'm going to tell you what I
remember but I don't necessarily remember some of the
timeline. I remember when we had our first concerns
about a demonstration that was planned and I remember in

our com stat room we invited all of the local

43 |
Rr

re FF
NR Fe &

Oo CO SF HD ON & WW

MR Bh BR BR BR BR Be eH FF pF pS
SB WM FF OB DW OO WwW DH OB WwW

Bo
in

Case 1:17-cv-01657-SAG Document 123-9 Filed 04/09/21 Page 5 of 6

ORIGINAL TRANSCRIPT
jurisdiction chiefs to -- to come to try to convince
them to -- to provide resources for us because we knew

we didn't have enough police officers. So that was the,
you know, that was for me the -- the first conversation
that I had been involved with in terms of bringing in
mutual aid. I don't remember when that was. I
certainly know that it was prior to April 25th, but I
don't remember exactly when it was.

Q Sure. You mentioned incident commander, that
someone is appointed for certain events. Is there such
a thing as a unified commander? Is that any different
than the incident commander or does the incident
commander serve as the unified commander?

A So I -- I will speak from my own experience is
that the way that -- that we ran our operations, the way
that we run our operations in here is that there is an
incident commander. There are times, for example, that
it might be the police department who is running as the
incident commander and fire department might be, you
know, attached as a deputy even though it's a police run
event. If it were a major fire, it might be reversed,
that that fire would be in that component in the lead,
but none of that changed the fact that these multiple
jurisdictions or multiple, whether it's disciplines,

jurisdictions are all converging to help together.
Mm OO Be Ww BS

ay

11
12
13

14.
15 |

16
17
18
19

20 |

21
22
23

24 |

25

Case 1:17-cv-01657-SAG Document 123-9 Filed 04/09/21 Page 6 of 6

ORIGINAL TRANSCRIPT

 

141

Q So I understand that you can't order them to
cancel, but they would seek your advice, right?

A Certainly.

0 Okay. And when they would seek your advice,
let's just take the Shock Trauma event, for example,
what was the advice given?

A So I didn't specifically give/provide advice,

but the internal conversation that we had was that we
could not provide traffic control, we could not provide,
you know, guaranteed pedestrian safety. So while all of
these events are occurring in the downtown area, we
Simply couldn't commit resources to something that
wasn't an emergency.

Q And I assume that was communicated to, for

example, a Shock Trauma event?

A I -- I would assume that it was. I -- you
know, frankly, you know, our department -- well, our
department -- my old department, I was in Baltimore

City, had such a close relationship with, you know, all
of the staff there that I -- I'm certain that there were
conversations. And -- and you know, even on our end,
you know, we had a lot of people that used to attend
that gala, so it wasn't like it was just, you know,
important to them and no one else. So I -- I know that

none those things were taken lightly, but there just
